Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
It appears to me that the regulation in effect at the time of the alleged offense clearly required that the measurement of the net size should be done with a flexible rule approved by the United States National Bureau of Standards. While administrative agencies do have the right to interpret their own regulations, I find nothing here to interpret. The language used in the regulation could not be more precise. The enforcement officers simply did not comply with the regulation and,- therefore, the prosecution is fatally flawed. ■ •
*132The fact that the Fish Commission later amended the regulation to bring it into conformity with practice1 further persuades me that the enforcement officers in the case sub judice did not have a legal basis to lay the charges against the Petitioner.
I would reverse and set aside the judgments of sentence.